             Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 1 of 14




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6       JULIE S.,
                                                          Case No. 3:19-cv-06008
7                            Plaintiff,
            v.                                            ORDER REVERSING AND
8                                                         REMANDING DEFENDANT’S
        COMMISSIONER OF SOCIAL                            DECISION TO DENY BENEFITS
9       SECURITY,
10                           Defendant.

11

12          Plaintiff has brought this matter for judicial review of Defendant’s denial of her

13   applications for disability insurance (“DIB”) and supplemental security income (“SSI”)

14   benefits.

15          The parties have consented to have this matter heard by the undersigned

16   Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule

17   MJR 13. For the reasons set forth below, the undersigned agrees that the ALJ erred,

18   and the ALJ’s decision is reversed and remanded for an award of benefits.

19                                   I.     ISSUES FOR REVIEW

20          1.   Did the ALJ err in evaluating the medical opinion evidence?
            2.   Did the ALJ properly assess opinions from other sources?
21          3.   Did the ALJ properly assess Plaintiff’s symptom testimony?
            4.   Was the ALJ properly appointed pursuant to the Appointments
22               Clause of the United States Constitution?

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 1
               Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 2 of 14




1                                         II.    BACKGROUND

2           Plaintiff first filed applications for DIB and SSI in 2004. AR 13. Plaintiff’s

3    applications were denied initially and upon reconsideration. Id.

4           Plaintiff filed new applications for DIB and SSI on March 11, 2014 and May 6,

5    2014 respectively, alleging in both applications a disability onset date of August 1, 2008.

6    AR 13, 120-21, 122-30. Plaintiff’s applications were denied initially and upon

7    reconsideration. AR 13, 82-84, 86-87, 88-90.

8           Administrative Law Judge (“ALJ”) Vadim Mozyrsky held a hearing on February

9    10, 2016. AR 28-50. On April 18, 2016, ALJ Mozyrsky issued a decision finding that

10   Plaintiff was not disabled. AR 10-23, 505-18. On July 27, 2017, the Social Security

11   Appeals Council denied Plaintiff’s request for review. AR 1-6, 523-28.

12          On August 25, 2017, Plaintiff filed a new application for SSI. AR 641-47.

13   Plaintiff’s application was denied on initial review and upon reconsideration. AR 576-79,

14   580-83, 589-95.

15          On May 22, 2018, this Court granted a stipulated motion to reverse and remand

16   this case for further administrative proceedings. AR 556-67. On December 8, 2018, the

17   Social Security Appeals Council vacated ALJ Mozyrsky’s April 18, 2016 decision,

18   consolidated Plaintiff’s claims, and remanded this case for re-consideration of Plaintiff’s

19   symptom testimony and the opinion of examining psychologist William Weiss, Ph.D. AR

20   568-74.

21          On May 24, 2019, ALJ Mozyrsky held a new hearing. AR 466-504. On June 25,

22   2019, ALJ Mozyrsky issued a decision finding Plaintiff not disabled. AR 442-57.

23          Plaintiff seeks judicial review of ALJ Mozyrsky’s June 25, 2019 decision. Dkt. 5.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 2
              Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 3 of 14




1                                   III.    STANDARD OF REVIEW

2           Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's

3    denial of Social Security benefits if the ALJ's findings are based on legal error or not

4    supported by substantial evidence in the record as a whole. Revels v. Berryhill, 874

5    F.3d 648, 654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a

6    reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

7    Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

8                                          IV.    DISCUSSION

9           In this case, the ALJ found that Plaintiff had the severe, medically determinable

10   impairments of anxiety, attention deficit hyperactivity disorder, bipolar disorder, post-

11   traumatic stress disorder, and obsessive compulsive disorder. AR 448. The ALJ also

12   found that Plaintiff had the non-severe impairments of headaches, status post left distal

13   clavicle fracture, and aortic valve insufficiency. AR 448-49.

14          Based on the limitations stemming from Plaintiff’s impairments, the ALJ found

15   that Plaintiff could perform a full range of work at all exertional levels with a range of

16   work-related mental limitations. AR 450-51. Relying on vocational expert (“VE”)

17   testimony, the ALJ found that Plaintiff did not have any past relevant work, but could

18   perform other medium, unskilled jobs; therefore the ALJ determined at step four of the

19   sequential evaluation that Plaintiff was not disabled. AR 456-57, 501-502.

20          A. Whether the ALJ properly evaluated the medical opinion evidence

21          Plaintiff contends that the ALJ erred in evaluating the opinions of William Weiss,

22   Ph.D., Gregory May, Psy.D., Jerry Gardner, Ph.D., and Thomas Clifford, Ph.D. Dkt. 13,

23   pp. 3-6, 9-10.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 3
              Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 4 of 14




1           In assessing an acceptable medical source – such as a medical doctor – the ALJ

2    must provide “clear and convincing” reasons for rejecting the uncontradicted opinion of

3    either a treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

4    1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)); Embrey v. Bowen,

5    849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining physician’s opinion is

6    contradicted, the opinion can be rejected “for specific and legitimate reasons that are

7    supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing

8    Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d

9    499, 502 (9th Cir. 1983)).

10          1. Dr. Weiss

11          Psychologist Dr. Weiss examined Plaintiff on August 18, 2014. AR 261-67. Dr.

12   Weiss’ evaluation consisted of a review of the medical record, a clinical interview, a

13   mental status examination, and psychological testing. Based on this evaluation, Dr.

14   Weiss opined it was likely Plaintiff would be unable to maintain gainful employment,

15   even with the assistance of medication and psychotherapy. AR 267.

16          Dr. Weiss stated Plaintiff had deficits with respect to judgment, insight, and

17   recent memory. Id. Dr. Weiss stated that Plaintiff’s ability to sustain social interaction,

18   adaptation, concentration and persistence were markedly impaired by her bipolar

19   disorder, post-traumatic stress disorder, obsessive compulsive disorder, and hoarding

20   disorder. Id.

21          The ALJ assigned “little weight” to Dr. Weiss’ opinion, reasoning that: (1)

22   Plaintiff’s condition improved with medicine and therapy; (2) Plaintiff was non-compliant

23   with her treatment regimen; (3) mental status examinations conducted during the period

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 4
               Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 5 of 14




1    at issue were mostly within normal limits; (4) exacerbations in Plaintiff’s mental health

2    symptoms were due to situational stressors; (5) Plaintiff stated that her criminal history

3    was her most significant barrier to employment; 6) Dr. Weiss’ opinion was inconsistent

4    with the opinion of George May, Psy.D.; and (7) Plaintiff exaggerated her symptoms. AR

5    453-54.

6           With respect to the ALJ’s first three reasons, in its December 2018 remand order,

7    the Social Security Appeals Council noted that Plaintiff’s sporadic treatment attendance

8    and non-compliance with her medication regimen were consistent with Plaintiff’s

9    “severe” bipolar disorder, and were not necessarily valid reasons for discounting

10   Plaintiff’s symptom testimony. AR 570.

11          Claimants who suffer from mental conditions may have symptoms that wax and

12   wane, with downward cycles, cycles of improvement, and mixed results from treatment.

13   Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).

14          Especially when a claimant suffers from bipolar disorder, the symptoms are

15   cyclical, and a difference in functional capacity between manic and depressive episodes

16   does not necessarily constitute substantial evidence for overriding a physician’s opinion

17   that a claimant is significantly impaired. See Buck v. Colvin, 540 Fed. Appx. 772, 773

18   (9th Cir. 2013) quoting Agyeman v. I.N.S., 296 F.3d 871, 881 (9th Cir.2002) (“Bipolar

19   disorder is a severe psychiatric illness marked by episodes of mania and depression,

20   impairment of functioning—both cognitive and behavioral, and is frequently complicated

21   by psychotic symptoms (e.g. delusions, hallucinations, and disorganized thinking).”)

22   (emphasis in original).

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 5
             Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 6 of 14




1           Further, the Ninth Circuit has recognized that noncompliance with treatment is

2    consistent with a diagnosis of bipolar disorder. Winter v. Berryhill, 711 Fed. Appx. 847,

3    851 (9th Cir. 2017) (finding claimant's noncompliance with treatment did not undermine

4    her allegations, “as noncompliance with treatment by individuals with bipolar disorder is

5    consistent with their diagnosis”); see also Brewes v. Comm'r of Soc. Sec. Admin., 682

6    F.3d 1157, 1164 (9th Cir. 2012) (stating that claimant's difficulty following through with

7    treatment was “entirely consistent” with her bipolar disorder, depression, anxiety, and

8    agoraphobia).

9           Given the nature of Plaintiff’s bipolar disorder and other mental impairments, the

10   ALJ’s findings concerning periodic improvement in Plaintiff’s symptoms and her non-

11   compliance with her treatment regimen are not specific and legitimate reasons for

12   discounting Dr. Weiss’ opinion.

13          As for the ALJ’s fourth reason, the ALJ emphasized the impairment must prevent

14   performance of substantial gainful activity -- not situational factors, such as job losses,

15   economic issues, or homelessness; and any impairment that does not last continuously

16   for twelve months does not satisfy the requirement. See 42 U.S.C. §§ 423(d)(1)(A):

17           ‘[D]isability’ means inability to engage in substantial gainful activity by
             reason of any medically determinable physical or mental impairment
18           which can be expected to result in death or which has lasted or can be
             expected to last for a continuous period of not less than 12 months; . .
19           . .

20   42 U.S.C. §§ 423(d)(1)(A) (emphases added).

21          While the ALJ correctly determined Plaintiff endured a series of significant

22   exacerbating personal stressors during the period at issue, the ALJ misapprehended

23   the importance of the longitudinal record -- showing that Plaintiff has an extensive

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 6
              Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 7 of 14




1    history of serious trauma; she suffered long term anxiety; and she has struggled with

2    symptoms of psychological conditions, including bipolar disorder and other mental

3    impairments, for nearly 30 years. AR 222-23, 230, 232, 238-39, 247, 262-63, 269-339,

4    342, 361-66, 386, 392, 395, 398, 781, 783, 785, 787, 791, 793, 795, 799, 801, 896-99,

5    904, 921, 923-24, 929, 934, 943, 946, 950-51, 953, 1007, 1193, 1216, 1220.

6           Regarding the ALJ’s fifth reason, the ALJ cited Plaintiff’s statement that her

7    criminal history was her primary barrier to employment. AR 454, 1194. Yet Plaintiff’s

8    criminal activity, particularly her compulsive shoplifting, was identified by medical

9    professionals as a symptom of her psychological conditions. AR 222-24, 228, 241, 262-

10   65, 271, 269-339, 361-66, 898, 904, 943. (describing Plaintiff’s lengthy history of

11   shoplifting arrests, and finding that these incidents are a manifestation of Plaintiff’s

12   mental health conditions).

13          As for the ALJ’s sixth reason, the fact that Dr. Weiss’ opinion differs from Dr.

14   May’s is not, in and of itself, a specific and legitimate reason for discounting his opinion.

15   Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (An ALJ errs when he or she

16   rejects a medical opinion or assigns it little weight while “doing nothing more than

17   ignoring it, asserting without explanation that another medical opinion is more

18   persuasive, or criticizing it with boilerplate language that fails to offer a substantive basis

19   for his conclusion.”) (emphasis added).

20          Regarding the ALJ’s seventh reason – that Plaintiff exaggerated her symptoms --

21   affirmative evidence of malingering relieves an ALJ from the burden of providing

22   specific, clear, and convincing reasons for discounting a claimant’s testimony. Greger v.

23   Barnhart, 464 F.3d 968, 972 (9th Cir.2006); Morgan v. Comm'r of Soc. Sec. Admin., 169

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 7
             Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 8 of 14




1    F.3d 595, 599 (9th Cir.1999). “The essential feature of malingering is the intentional

2    production of false or grossly exaggerated physical or psychological symptoms,

3    motivated by external incentives such as . . . obtaining financial compensation . . . or

4    obtaining drugs.” American Psychiatric Association, Diagnostic and Statistical Manual

5    of Mental Disorders 726 (5th ed. 2013) (“DSM V”).

6           Here, the ALJ cites a diagnostic report from December 2018 in which examining

7    psychologist Mark Clark, Psy.D. stated that Plaintiff displayed “some tendency” towards

8    exaggeration of symptoms and that the credibility of her statements was “somewhat

9    questionable.” AR 454, 1194. Dr. Clark’s isolated and equivocal report does not

10   constitute “affirmative evidence” of malingering, and cannot serve as a specific and

11   legitimate reason for discounting Dr. Weiss’ opinion, because Dr. Clark’s comment, and

12   the record as a whole, do not support a finding that there was affirmative evidence of

13   malingering.

14          If the ALJ had questions about whether any affirmative evidence showed that

15   Plaintiff was exhibiting behaviors that were evidence of malingering (rather than

16   behaviors that were related to symptoms of her mental illnesses), the ALJ would have

17   been required to resolve those questions by asking them of Plaintiff, and potentially

18   expanding the record to include a mental health professional who would have expertise

19   in that particular area. In this case, the ALJ did not explore whether affirmative evidence

20   existed on the issue of malingering, and there is insufficient evidence to support such a

21   finding. See, Cole v. Colvin, 831 F.3d 411, 415-416 (7th Cir. 2016) and Garcia v. Colvin,

22   741 F.3d 758, 861-862 (7th Cir. 2013) (Court rejected the ALJ’s speculation that

23   claimant did not seek treatment and was therefore malingering, because the finding of

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 8
             Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 9 of 14




1    malingering was not based on substantial evidence); see generally, Reed v. Colvin, 779

2    F.3d 725, 726 (8th Cir. 2015) (a suggestion of “possible malingering” in a consulting

3    psychologist’s examination report concerning an IQ test relating to the claimant’s mental

4    disability was insufficient to support an ALJ’s determination of malingering).

5           Accordingly, the ALJ has not provided specific and legitimate reasons for

6    discounting Dr. Weiss’ opinion.

7           2. Dr. May

8           Psychologist Dr. May evaluated Plaintiff on November 14, 2017. AR 903-06. Dr.

9    May’s evaluation consisted of a clinical interview and a mental status examination.

10   Based on this evaluation, Dr. May opined that Plaintiff’s prospects for returning to

11   sustained employment in three to twelve months were “good/fair” and that she would

12   “likely be most successful” if given simple tasks and not required to interact with the

13   public. AR 906.

14          The ALJ gave “great weight” to Dr. May’s opinion, citing precisely the same

15   reasons he discussed when discounting Dr. Weiss’ opinion. Compare AR 454 with AR

16   453-54. For the reasons discussed above, these findings are not supported by

17   substantial evidence, and cannot serve as a basis for crediting Dr. May’s opinion any

18   more than they support discounting Dr. Weiss’ opinion.

19          3. Dr. Gardner and Dr. Clifford

20          Non-examining state agency consultants Dr. Gardner and Dr. Clifford offered

21   opinions concerning Plaintiff’s mental impairments in 2014. AR 54-55, 64-65, 75-79. In

22   two of their opinions, Dr. Gardner and Dr. Clifford opined that there was insufficient

23   evidence to offer an opinion concerning Plaintiff’s mental limitations. AR 54-55, 64-65.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 9
               Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 10 of 14




1    In a third opinion from September 2014, Dr. Clifford opined that Plaintiff could perform

2    simple, routine tasks, but would have difficulty with more detailed tasks, and could

3    maintain concentration for up to two hours. AR 77-78. Dr. Clifford further opined that

4    Plaintiff should avoid working with the general public, but could work with a small group

5    of co-workers and a supervisor, and can meet basic adaptive needs, but may need

6    assistance setting realistic goals and would benefit from a routine work environment. AR

7    78-79.

8             The ALJ assigned “great weight” to the opinions of Dr. Gardner and Dr. Clifford,

9    reasoning that: (1) they had the benefit of reviewing records from several treating

10   sources and had a longitudinal picture of Plaintiff’s mental health; and (2) Dr. Gardner

11   and Dr. Clifford are psychological experts and have experience in the vocational issues

12   that arise in Social Security cases. AR 455.

13            Plaintiff contends that the ALJ’s conclusion that Dr. Gardner and Dr. Clifford had

14   a “longitudinal picture” of Plaintiff’s mental health is not supported by substantial

15   evidence given that both Dr. Gardner and Dr. Clifford initially stated that there was

16   insufficient evidence for them to offer an opinion concerning Plaintiff’s limitations. Dkt.

17   13, p. 10. Defendant does not dispute this contention, and the opinions of Dr. Gardner

18   and Dr. Clifford cannot serve as substantial evidence for discounting the opinion of

19   examining psychologist Dr. Weiss. See, Lester v. Chater, 81 F.3d 821, 831-832 (9th Cir.

20   1995) (A non-examining physician’s or psychologist’s opinion may not constitute

21   substantial evidence by itself, particularly where those opinions are not otherwise

22   corroborated by medical evidence in the record, sufficient to justify the rejection of an

23   opinion by an examining or treating physician or psychologist).

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 10
             Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 11 of 14




1           B. Whether the ALJ erred in evaluating opinions from other sources

2           Plaintiff contends that the ALJ erred in evaluating the opinion of Julia Swofford,

3    ARNP and Katy Ham, LMHC. Dkt. 13, pp. 6-7.

4           On December 12, 2014, ARNP Swofford and Counselor Ham offered an opinion

5    concerning Plaintiff’s mental impairments. AR 367. ARNP Swofford and Counselor Ham

6    did not offer an opinion concerning Plaintiff’s precise work-related limitations, but opined

7    that Plaintiff’s prognosis for improvement of her unwanted compulsive behaviors and

8    obsessive thoughts was “very good” given adequate time and adherence to the

9    appropriate treatment regimen. Id.

10          The ALJ assigned “great weight” to the opinion of Nurse Swofford and Counselor

11   Ham, citing many of the same reasons he cited in discounting the opinion of Dr. Weiss

12   and crediting the opinion of Dr. May. Compare AR 455 with AR 453-54. For the reasons

13   discussed above, the ALJ’s findings are not supported by substantial evidence. See

14   supra Section IV.A.

15          C. Whether the ALJ properly evaluated Plaintiff’s symptom testimony

16          Plaintiff contends that the ALJ did not provide clear and convincing reasons for

17   discounting her symptom testimony. Dkt. 13, pp. 10-16.

18          In weighing a Plaintiff’s testimony, an ALJ must use a two-step process. Trevizo

19   v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether

20   there is objective medical evidence of an underlying impairment that could reasonably

21   be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763

22   F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no

23   evidence of malingering, the second step allows the ALJ to reject the claimant’s

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 11
             Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 12 of 14




1    testimony of the severity of symptoms if the ALJ can provide specific findings and clear

2    and convincing reasons for rejecting the claimant’s testimony. Id. See Verduzco v.

3    Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999).

4           In discounting Plaintiff’s testimony, the ALJ cited the same reasons he cited in

5    discounting the opinion of Dr. Weiss and crediting the opinions of Dr. May, Nurse

6    Swofford and Counselor Ham. Compare AR 452 with AR 453-55. For the reasons

7    discussed above, the ALJ has not provided clear and convincing reasons discounting

8    Plaintiff’s testimony. See supra Sections IV.A and IV.B.

9           D. Whether the ALJ was properly appointed pursuant to the Appointments
               Clause of the United States Constitution
10
            Plaintiff, citing the United States Supreme Court’s decision in Lucia v. Securities
11
     and Exchange Commission, 138 S. Ct. 2044 (2018), contends that the ALJ who
12
     presided over her case was an “Officer of the United States” within the meaning of the
13
     Constitution’s Appointments Clause – but the ALJ was not constitutionally appointed
14
     consistent with that provision. Dkt. 13, pp. 18-19. Because this case be resolved without
15
     considering this claim, the Court declines to address these issues.
16
            E. Remand for an Award of Benefits
17
            Plaintiff asks this Court to remand this case for an award of benefits. Dkt. 13, pp.
18
     17-18. “‘The decision whether to remand a case for additional evidence, or simply to
19
     award benefits[,] is within the discretion of the court.’” Trevizo v. Berryhill, 871 F.3d 664,
20
     682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). If
21
     an ALJ makes an error and the record is uncertain and ambiguous, the court should
22
     remand to the agency for further proceedings. Leon v. Berryhill, 880 F.3d 1041, 1045
23
     (9th Cir. 2017). Likewise, if the court concludes that additional proceedings can remedy
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 12
               Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 13 of 14




1    the ALJ’s errors, it should remand the case for further consideration. Revels, 874 F.3d

2    at 668.

3           The Ninth Circuit has developed a three-step analysis for determining when to

4    remand for a direct award of benefits. Such remand is generally proper only where

5           “(1) the record has been fully developed and further administrative
            proceedings would serve no useful purpose; (2) the ALJ has failed to
6           provide legally sufficient reasons for rejecting evidence, whether claimant
            testimony or medical opinion; and (3) if the improperly discredited
7           evidence were credited as true, the ALJ would be required to find the
            claimant disabled on remand.”
8
            Trevizo, 871 F.3d at 682-83 (quoting Garrison v. Colvin, 759 F.3d 995, 1020 (9th
9
     Cir. 2014)).
10
            Here, the ALJ erred in evaluating the medical opinion evidence and Plaintiff’s
11
     testimony. This evidence establishes that Plaintiff has marked mental limitations, her
12
     condition has not responded to treatment, and has been struggling with a set of
13
     intractable symptoms for approximately 30 years. AR 262-63, 267, 269-339, 361-66,
14
     898, 904. During the hearing, the vocational expert testified that there would be “zero
15
     tolerance” for an individual who stole items from a job site. AR 48-49. The record has
16
     been fully developed, and if Plaintiff’s testimony and the opinion of Dr. Weiss were
17
     credited as true, the ALJ would be required to find Plaintiff disabled on remand. See
18
     Lingenfelter v. Astrue, 504 F.3d 1028, 1041 (9th Cir. 2007) (“[W]e will not remand for
19
     further proceedings where, taking the claimant's testimony as true, the ALJ would
20
     clearly be required to award benefits.”).
21
            Accordingly, remand for an award of benefits is the appropriate remedy.
22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 13
             Case 3:19-cv-06008-TLF Document 16 Filed 03/23/21 Page 14 of 14




1                                         CONCLUSION

2          Based on the foregoing discussion, the Court finds the ALJ erred when he found

3    Plaintiff was not disabled. Defendant’s decision to deny benefits is therefore

4    REVERSED and this matter is REMANDED for an award of benefits.

5

6
           Dated this 23rd day of March, 2021.
7

8

9
                                                     A
10                                                   Theresa L. Fricke
                                                     United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 14
